Case 1:19-cv-00627-PLM-PJG ECF No. 30, PageID.177 Filed 05/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MICHAEL LEON POWELL,

        Plaintiff,
                                                     Case No. 1:19-cv-627
 v.
                                                     HONORABLE PAUL L. MALONEY
 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants

Unknown Baker, Jack Bellinger, Unknown Briske, Unknown Doane, and Nicholas Radamaker

filed a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on April 26, 2021, recommending that this Court grant the motion.

The Report and Recommendation was duly served on the parties. No objections have been filed.

See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 29) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 17) is

GRANTED.

       IT IS FURTHER ORDERED that for the same reasons the Court concludes that

Plaintiff’s claims are properly dismissed, the Court also concludes that any issue Plaintiff might
Case 1:19-cv-00627-PLM-PJG ECF No. 30, PageID.178 Filed 05/25/21 Page 2 of 2




raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

Accordingly, the Court certifies that an appeal would not be taken in good faith.



Dated: May 25, 2021                                          /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                                2
